DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/03/2022 is acknowledged. Claims 14-15 are newly submitted claims and therefore claims 1-15 remain pending and are the claims examined below. The objections previously set forth in the 09/01/2021 Office action have been overcome in view of the amendments made to the claims and are therefore withdrawn.

Claim Interpretation
Claims 1-4 and 11-14 are directed towards an apparatus (i.e., a device for creating a pattern). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Objections
Claim 5 is objected to because of the following informalities: the recitation “each of the first and second fluids a respective density and a respective viscosity” in lines 2-3 should read “each of the first and second fluids having a respective density and a respective viscosity”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 09/01/2021 Office action are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over SHETH et al. (US 2015/0050686) in view of ERB et al. (US 2018/0243980).
As to claim 1: SHETH discloses a tissue bio printing system (i.e., device) and method for printing a bioink (i.e., first fluid) in a support structure (i.e., second fluid) to form a network of vascular precursor materials and converting the vascular precursor materials into a physiologically relevant vascular network (i.e., pattern) ([0018]; [0019]; [0043]; [0045]; [0046]) equivalent to the claimed device for creating a pattern of a first fluid floating in a second fluid. 
SHETH also discloses the support material 104 (i.e., second fluid) including a self-healing fluid 106 which passively fills void(s) in the support material 104 generated during printing such that the self-healing fluid 106 is generally configured to facilitate structural integrity of the support material 104 throughout a bio printing process ([0054]; [0055]); where the support material is configured such that the printed bioink is provided structural support in three-dimensions (i.e., floating) ([0064]; [0067]). Therefore, SHETH reads on the claimed each of the first and second fluids having a respective density and a respective viscosity, the density of the second fluid being adapted, as a function of a viscosity of the second fluid, to the density of the first fluid, and wherein the first and second fluids are immiscible. 

SHETH fails to explicitly disclose the claimed storage container for storing the first fluid, the injector connected to the storage container, and the capillary being connected to the storage container via a metering device; wherein an amount of the first fluid introduced into the second fluid by an outlet tip of the capillary is set by the metering device. 
However, ERB teaches 3D printing systems and methods for constructing a hydrogel structure and a hardened bio structure ([0003]). ERB further teaches the system 100 including 3D printer 105 with a syringe extruder (i.e., injector connected to the storage container) four reservoirs 130a, 130b, 145a, 145b (i.e., storage container storing the first fluid), each with its own peristaltic pump (i.e., capillary being connected to the storage container via a metering device, and an amount of the first fluid introduced into the second fluid by an outlet tip of the capillary is set by the metering device) 135a-d ([0024]; [0025]; [0100]). Additionally, ERB teaches check valves being used to control the path that the fluid takes ([0100]; [0103]; FIG. 5c). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the storage container for storing a fluid and the peristaltic pumps taught by ERB into SHETH. ERB recognizes doing so to be advantageous as peristaltic pumps are well suited for the system as they are capable of low flow rates, reversible flow, and keep the fluid separate from moving mechanical components; in addition to being small and relatively cheap ([0102])
As to claim 2: SHETH and ERB remain as applied above. SHETH, modified by ERB, further reads on the claimed capillary forms, at the outlet tip thereof, a break-off edge for the first fluid (see [0060] of SHETH). 
As to claim 3: SHETH and ERB remain as applied above. SHETH, modified by ERB, further reads on the claimed metering device having a peristaltic pump pumping the first fluid (see the rejection of claim 1 above). 
As to claim 4: SHETH and ERB remain as applied above. SHETH, modified by ERB, further reads on the claimed respective check valve that is open in a direction of the injector, is arranged upstream and downstream of the peristaltic pump in a flow path of the first fluid (see the rejection of claim 1 above; see [0100], [0103], FIG. 5c of ERB). 
As to claim 5: SHETH discloses a tissue bio printing system (i.e., device) and method for printing a bioink (i.e., first fluid) in a support structure (i.e., second fluid) to form a network of vascular precursor materials and converting the vascular precursor materials into a physiologically relevant vascular network (i.e., pattern) ([0018]; [0019]; [0043]; [0045]; [0046]) equivalent to the claimed method for creating a pattern of a first fluid floating in a second fluid. 
SHETH also discloses the support material 104 (i.e., second fluid) including a self-healing fluid 106 which passively fills void(s) in the support material 104 generated during printing such that the self-healing fluid 106 is generally configured to facilitate structural integrity of the support material 104 throughout a bio printing process ([0054]; [0055]); where the support material is configured such that the printed bioink is provided structural support in three-dimensions (i.e., floating) ([0064]; [0067]). Therefore, SHETH reads on the claimed each of the first and second fluids second fluid having a respective density and a respective viscosity, the density of the second fluid being adapted, as a function of the viscosity of the second fluid, to the density of the first fluid, and wherein the first and second fluids are immiscible. 

As to claim 6: SHETH and ERB remain as applied above. SHETH, modified by ERB, further reads on the claimed wherein a position unit moves the capillary further along a ling of the pattern during the metered introduction of the second fluid into the first fluid (see [0060] of SHETH).
As to claim 7: SHETH and ERB remain as applied above. SHETH, modified by ERB, further reads on the claimed pattern to be created is first resolved into injection points (see [0052]; [0053] of SHETH), and the method further comprises moving the outlet tip of the capillary using the positioning unit to one of the injection points as a second pattern position (see [0052]; [0053]; [0056]; [0059]; [0060] of SHETH), introducing another predefined amount of the first fluid into the second fluid at said injection point using the metering device (see the rejection of claim 1; see [0052], [0053], [0056], [0059], [0060] of SHETH), and executing a break-off movement and a movement to another of the injection points with the outlet tip of the capillary using the positioning unit so that the capillary does not cross any of the injection points in which the first fluid has already been introduced (see [0052], [0053], [0056], [0059], [0060] of SHETH).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over SHETH et al. (US 2015/0050686) in view of ERB et al. (US 2018/0243980) and further in view of MOORE et al. (US 2016/0032121; of record). SHETH and ERB teach the subject matter of claim 1 and claim 5 above under 35 USC 103. 
As to claim 8: SHETH and ERB remain as applied above. SHETH, modified by ERB, further reads on the claimed other of the first and second fluids fluid being a water-based liquid, and wherein the water-based liquid contains a thickening agent that increases the viscosity of the other of the first and second fluids ([0054]; [0056]; [0076]). Though, SHETH modified thus far fails to explicitly disclose the bioink (i.e., first fluid) being an oil-based liquid. 	However, MOORE teaches ink compositions comprising a pigment dispersion for inkjet applications ([0004]). MOORE teaches the pigment dispersion including a polyurethane dispersion and an aqueous pigment dispersion including a pigment selected from titanium oxide pigment, fluorescent pigment and mixtures thereof ([0015]; [0017]; [0018]; [0035]); where the prepolymer mixture is oil-based ([0005]; [0006]; [0053]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the oil-based fluid for forming a pigment dispersion for inkjet applications taught by MOORE into SHETH modified thus far. Doing so is advantageous as it provides for an ink having a stable pigment dispersion over repeated inkjet applications (see [0004] of MOORE) which is useful to characterize structures/patterns formed by the bioink/ink (i.e., first fluid) in the second fluid (see [0095] of SHETH). 
As to claim 9: SHETH, ERB and MOORE remain as applied above and therefore read on the claimed oil-based liquid containing a color pigment that increases the density thereof (see the rejection of claim 8 above; see [0015]; [0017]; [0018]; [0035] of MOORE). 
As to claim 10: SHETH, ERB and MOORE remain as applied above and therefore read on the claimed color pigment being titanium oxide (see the rejection of claim 8 above; see [0015]; [0017]; [0018]; [0035] of MOORE).
As to claim 11: SHETH, ERB and MOORE remain as applied above and therefore read on the claimed one of the first and second fluids being an oil-based liquid and the other of the first and second 
As to claim 12: SHETH, ERB and MOORE remain as applied above and therefore read on the claimed oil-based liquid containing a color pigment that increases the density thereof (see the rejection of claim 8 and claim 9 above). 
As to claim 13: SHETH, ERB and MOORE remain as applied above and therefore read on the claimed color pigment being titanium oxide (see the rejection of claim 8 and claim 10 above). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over SHETH et al. (US 2015/0050686) in view of ERB et al. (US 2018/0243980) and further in view of MILLAR et al. (US 2016/0067918). SHETH and ERB teach the subject matter of claim 1 and claim 5 above under 35 USC 103. 
As to claim 14: SHETH and ERB remain as applied above. SHETH, modified by ERB, fail to explicitly disclose the claimed after the first fluid is introduced into the second fluid, the positioning unit causes the outlet tip to move in a break-off movement with a speed of at least 10 mm/sec and an acceleration of at least 5 mm/s2.
However, MILLAR teaches a device and method for making a three-dimensional object in which a nozzle of an additive manufacturing device is positioned within a support matrix, such that the nozzle extrudes a feed material within the support matrix to form the three-dimensional object ([0003]; [0004]). MILLAR further teaches the nozzle moving through the support matrix at a speed of 1mm/s to about 10mm/s ([0025]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the nozzle speed moving through the support material taught by MILLAR into modified SHETH. MILLAR recognizes doing so to be beneficial as this range of speeds 
As to claim 15: SHETH, ERB, and MILLAR remain as applied above and therefore read on the claimed wherein in the break-off movement said outlet tip is moved at a speed of at least 10mm/sec and an acceleration of at least 5mm/sec2 (see the rejection of claim 14 above). 

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that SHETH is not really properly pertinent to claim 1 (or claim 5) because it does not involve two fluids. Applicant asserts that the bioink of SHETH is supplied as a fluid, but the support material 104 is a matrix, not a fluid, and the bioink does not float on it; and the fact that the support material 104 is not a fluid is clear from the provision of “self-healing fluid 106” which is in the container 102 above the support material 104 and “passively fills void(s) in the support material 104 generated by the printing mechanism 108 during printing, where if the support material 104 where in fact a fluid, voids would not form in it that would need to be “healed” (see page 3, paragraphs 2-3 of the arguments/remarks filed 01/03/22). The Examiner respectfully disagrees, the fact that self-healing fluid 106 is present in support material 104 is indicative that it constitutes a liquid, albeit a non-Newtonian fluid/liquid, but a fluid/liquid nonetheless. Additionally, in response to applicant's arguments against the references individually (specifically ERBERT), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743